                            United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


CYNTHIA ANNE VANN                                   §
                                                    §   Civil Action No. 4:17-CV-681
v.                                                  §   (Judge Mazzant/Judge Nowak)
                                                    §
VETERANS ADMINISTRATION,                            §
DALLAS VA HOSPITAL                                  §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On October 3, 2018, the report of the Magistrate Judge (Dkt. #17) was entered containing proposed

findings of fact and recommendations that Defendant Veterans Administration Dallas VA

Hospital’s Motion to Dismiss for Lack of Subject Matter Jurisdiction under Rule 12(b)(1)

(Dkt. #14) be granted in part and denied in part.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       It is, therefore, ORDERED that Defendant Veterans Administration Dallas VA Hospital’s

Motion to Dismiss for Lack of Subject Matter Jurisdiction under Rule 12(b)(1) (Dkt. #14) should

be GRANTED IN PART and DENIED IN PART. Specifically, Plaintiff’s claim challenging

the VA’s denial of benefits is DISMISSED without prejudice.
.          It is further ORDERED that within fourteen (14) days of the date of this Memorandum,

    Plaintiff shall file an Amended Complaint regarding her remaining claim under the Federal

    Tort Claims Act.

           IT IS SO ORDERED.
           SIGNED this 5th day of November, 2018.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                 2
